in a proceeding to vacate an arbitration award, petitioner appeals from two judgments of the Supreme Court, Orange County, entered August 28, 1979 and October 17, 1979, respectively, which, inter alia, denied its application to vacate the arbitration award for failure to give proper notice of the hearing and confirmed the arbitration award in favor of Lloyds of London. Judgments affirmed, with one bill of $50 costs and disbursements. The record demonstrates that adequate notice was given to the petitioner. Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.